DETAILED ACTION

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, in line 16 (on page 45), claim 6 recites the limitation “an information configured to perform a predetermined process”.  While this limitation is clearly supported by the original disclosure (see claim 6 as well as 3:5-15), this limitation is broad enough to include any predetermined process.  The specification does not include support for all predetermined processes that could possibly be performed by a base station on the basis of received information.  Because the specification does not include support for every possible predetermined process, the limitation is not supported.  Examiner recommends that Applicant 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipate by Lekutai (US 2019/0394700).

Regarding claim 1: Lekutai discloses a communication device comprising: 
a communicator configured to perform communication with a base station and a 5plurality of access points having narrower communication ranges than the base station (see the eNodeB 116 of Figure 1, which discloses the base station; see also the relay terminals (such as 102 of Figure 1), which as indicated in [0022] and [0024], provide access to the network and are thus reasonably considered access points; further, the remote terminals communicate via sidelinks with the other terminals using lower power and thus have a narrower communication range than the base station/eNodeB); 
a first acquirer configured to acquire vehicle information from equipment mounted in a vehicle (see [0018] and [0036], for example, which indicate that the terminal can be “in-; 
a second acquirer configured acquire information about communication quality for each of the plurality of access points (see status information 208 and reliability of first connection 704 of Figure 7, for example; as indicated throughout, the terminal receives “reliability”, which is information about the communication quality of the access points/relay terminals; consider [0075] and [0076], for example, which indicate that the reliability can be based on measurements (such as RSSI, SNR, etc.) of a connection over time; consider [0091], for example, which discloses that the reliability can also be based on round-trip time); 
10a third acquirer configured to acquire a communication requirement for each piece of the vehicle information acquired by the first acquirer (disclosed throughout; see criterion 706, for example, which determines a threshold of the status information and reliability that is considered acceptable; see [0077] and [0091], for example, which indicate that the criterion can be a predetermined threshold based on parameters measurable at the terminal such as round-trip time or signal strength); and 
a selector configured to select an access point that transmits the vehicle information acquired by the first acquirer on the basis of the information about the communication quality acquired by the second acquirer and the communication 15requirement acquired by the third acquirer (disclosed throughout; see step 708 of Figure 7, for example, which indicates that the terminal selects an access point (relay terminal) to use based on the measured parameters, status information and reliability (communication quality) as well as the criterion (communication 

Regarding claim 6: Lekutai discloses a base station comprising: 
a first communicator configured to perform wireless communication with a vehicle located within a first communication range (disclosed throughout; see Figure 1, for example, which illustrates the eNodeB 116 communicating with terminals such as terminal 104; see also [0020], for example; further, as indicated in [0018] and [0036], the terminal can be “in-vehicle” user equipment, or an “in-vehicle” computer); 
a second communicator configured to perform communication with a plurality of access points that perform wireless communication with the vehicle in a second 15communication range narrower than the first communication range (disclosed throughout; see the relay terminals (such as 102 of Figure 1), which as indicated in [0022] and [0024], provide access to the network and are thus reasonably considered access points; further, the remote terminals communicate via sidelinks with the other terminals using lower power and thus have a narrower communication range than the base station/eNodeB); and 
an information processor configured to perform a predetermined process on the basis of information received by the first communicator and the second communicator (disclosed throughout; see Figure 1, for example, which illustrates that the eNodeB couples the terminals and relay terminals to the application network device(s) 110; as indicated in [0019]-[0021], for example, these terminal devices may communicate with the application network devices via the access network including sending messages via the eNodeB; thus, the eNodeB performs a , 
wherein the second communicator acquires vehicle information from equipment mounted in the vehicle for each access point in accordance with communication qualities 20between the plurality of access points and the vehicle (disclosed throughout; see Figure 7, for example, which illustrates that a terminal selects the relay terminal to use based in part on communication qualities between the terminal (vehicle) and the plurality of relay terminals (access points); see status information 208 and reliability of first connection 704 of Figure 7, for example; as indicated throughout, the terminal receives “reliability”, which is information about the communication quality of the access points/relay terminals; consider [0075] and [0076], for example, which indicate that the reliability can be based on measurements (such as RSSI, SNR, etc.) of a connection over time; consider [0091], for example, which discloses that the reliability can also be based on round-trip time; further, see criterion 706, for example, which determines a threshold of the status information and reliability that is considered acceptable; see [0077] and [0091], for example, which indicate that the criterion can be a predetermined threshold based on parameters measurable at the terminal such as round-trip time or signal strength; see also step 708 of Figure 7, for example, which indicates that the terminal selects an access point (relay terminal) to use based on the measured parameters, status information and reliability (communication quality) as well as the criterion (communication requirement); as indicated in [0032] and [0038], the terminals transmit information over the connections discussed above).



Regarding claim 7: Lekutai discloses a communication method comprising: 
performing, by a communication device, communication with a base station and a plurality of access points connected to the base station and having narrower 25communication ranges than the base station (see the eNodeB 116 of Figure 1, which discloses the base station; see also the relay terminals (such as 102 of Figure 1), which as indicated in [0022] and [0024], provide access to the network and are thus reasonably considered access points; further, the remote terminals communicate via sidelinks with the other terminals using lower power and thus have a narrower communication range than the base station/eNodeB); 46 
acquiring, by the communication device, vehicle information from equipment mounted in a vehicle (see [0018] and [0036], for example, which indicate that the terminal can be “in-vehicle” user equipment, or an “in-vehicle” computer; the information transmitted on the connections discussed throughout is reasonably interpreted to be vehicle information for these in-vehicle implementations; in particular, see [0047], for example, which discloses that the status information 208 can include information on the terminal/vehicle such as velocity, location, etc.); 
acquiring, by the communication device, information about communication quality for each of the plurality of access points (see status information 208 and reliability of first connection 704 of Figure 7, for example; as indicated throughout, the terminal receives “reliability”, which is information about the communication quality of the access points/relay terminals; consider [0075] and [0076], for example, which indicate that the reliability can be based on measurements (such as RSSI, SNR, etc.) of a connection over time; consider [0091], for example, which discloses that the reliability can also be based on round-trip time); 
5acquiring, by the communication device, a communication requirement for each piece of the acquired vehicle information (disclosed throughout; see criterion 706, for example, which ; and 
selecting, by the communication device, an access point that transmits the vehicle information on the basis of the information about the communication quality and the communication requirement (disclosed throughout; see step 708 of Figure 7, for example, which indicates that the terminal selects an access point (relay terminal) to use based on the measured parameters, status information and reliability (communication quality) as well as the criterion (communication requirement); as indicated in [0032] and [0038], the terminals transmit information over the connections discussed above).

Regarding claim 2: Lekutai discloses the limitation: wherein the selector selects the access point that performs transmission and reception for each type of the vehicle information when the communicator performs communication with the plurality of 20access points (see step 708 of Figure 7, for example, which indicates that the terminal selects an access point (relay terminal) to use based on the measured parameters, status information and reliability (communication quality) as well as the criterion (communication requirement); as indicated in [0032] and [0038], the terminals transmit information over the connections discussed above; the terminal selects the access point/relay terminal that is used to transmit and receive each type of vehicle information).

Regarding claim 3: Lekutai discloses the limitation: wherein the information about the communication quality and the communication requirement include delay information regarding the communication (see [0091], for example, which indicates that the measurements can include round-trip time measured by the terminal).

Regarding claim 4: Lekutai discloses the limitation: wherein the selector selects an access point having a delay time period included in the communication requirement within a predetermined time period when the vehicle information is information about surroundings of the vehicle (as noted above, [0091] indicates that the measurements and criteria may include round-trip time; thus, the selector selects an access point/relay terminal that meets the criteria (included in the communication requirement); further, [0047] indicates that status/vehicle information includes information about the surroundings such as identification information of an additional network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai (US 2019/0394700) in view of Ueno et al (US 2018/0302752).

Regarding claim 5: Lekutai discloses the limitations of parent claim 1 as indicated above.  Lekutai does not explicitly disclose the limitations of claim 5 of: wherein the third acquirer acquires the communication requirement according to a traveling status when the first acquirer has acquired information about the traveling status of the vehicle.  However, adjusting a threshold (or communication requirement) based on a traveling status of a terminal or vehicle is known in the art.  Consider Ueno, for example, which discloses in [0175] that “the threshold value used for determining the congestion state may be variable in accordance with time, weather conditions, or the like. For example, at night or in bad weather, there is a possibility that pedestrian detection may be delayed, and thus, the threshold value may be set to a large value. In addition, for locations where the frequency of traffic accidents is higher than that in other places, the threshold value may be set to a large value”.  The particular traveling status of the devices is used to determine the threshold or communication requirement.  For example, if the traveling status of the device is bad weather, the threshold may be set differently than if the traveling status is good weather.  Similarly, if the traveling status is that the device is in a location where the frequency of traffic accidents is high, the threshold may be set to a higher value that if in a location where the frequency of traffic accidents is low.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moubayed et al (US 2021/0127241) discloses a method for service placement in a multi-access mobile edge computing system.  
Pinheiro et al (US 2020/0021355) discloses a method for relay selection in a multi-RAT environment.
Nishizaki et al (EP 3 541 117) discloses a vehicle communication system for selecting WLAN access points.
Kahtava (US 2018/0376485) discloses a method for measurements and delay-sensitive vehicle-related communications.  
Brisebois et al (US 2018/0270677) discloses a method for facilitating mobile device self-optimizing technology selection thresholds in a wireless communication system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        March 24, 2022